UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

enn ee x
GLENDON CHARLES, > Civil No.:
Plaintiff(s), : NOTICE OF REMOVAL
-against-
WESTERN EXPRESS INC., and MICHAEL
KEVIN BUNJER,
Defendant(s).
wi eee x

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

PLEASE TAKE NOTICE defendants, WESTERN EXPRESS INC. and MICHAEL
KEVIN BUNJER, by and through its undersigned counsel, pursuant to 28 U.S.C. $6 1332, 1441,
and 1446, respectfully submit this Notice of Removal of this action from the Supreme Court of
New York, County of Kings, in which this action is pending, to the United States District Court
for the Eastern District of New York, being the district embracing the place where the action is
pending. Jn support of this Notice of Removal, defendants state as follows:

1, On or about August 22, 2019, plaintiff filed a lawsuit in the Supreme Court of the
State of New York, County of Kings, under Index No.: 5]8598/2019. A true and complete copy
of plaintiff's Summons and Complaint is attached hereto and made a part hereof as Exhibit “A”,

2. Plaintiff's Summons and Complaint was served on defendant, WESTERN
EXPRESS INC., via Secretary of State of New York on or about September 17, 2019.

3. Plaintiff, GLENDON CHARLES, ts a resident and domiciliary of the County of

Kings, City and State of New York.
4, Defendant, WESTERN EXPRESS INC.,, is a Tennessee corporation.

45, Defendant, MICHAEL KEVIN BUNJER, is a resident and domiciliary of the
Stale of Maryland.

6, A copy of this Notice of Removal will be filed with the Clerk of the Supreme
Court of the State of New York, County of Kings, and served on all parties as required by 28
U.S.C. §1446(d).

7, This Court has original jurisdiction over this action because there is complete
diversity between the parties under 28 U.S.C, §1332(a), and this action is removable to this
Court pursuant to 28 U.S.C, $1441 (a)-(b).

8. There is complete diversity of citizenship between the plaintiff and the defendants
m this action because plaintiff alleges that he is a resident of the County of Kings, State of New
York; defendant WESTERN EXPRESS INC, is a corporation in the State of Tennessee; and
defendant MICHAEL KEVIN BUNJER is a citizen of the State of Maryland; see Exhibit A at
Summons, and Second and Third 4s of plaintiff's Complaint.

9, Furthermore, after this case was once before removed to this Honorable Court,
Magistrate Roanne L, Mann issued a Sua Sponte Report and Recommendation on October 15,
2019, a copy of which is annexed hereto as Exhibit “RB”, recommending that the action be
remanded back to the Supreme Court, Kings County, because the jurisdiction amount is not
clearly alleged in the plaintiff's Complaint, and the defendants’ Notice of Removal failed to
allege facts adequate to establish that the amount in controversy exceeded the Jurisdictional
amount. Magistrate Mann also ordered that the objections to the Sua Sponte Report be filed no
later than October 29, 2019.

10. — Pursuant to the Sua Spente Report, defendants filed Partial Opposition on October
21, 2019, in part arguing that if the case was remanded back to the Supreme Court, Kings
Counly, it be respectfully submitted that defendants reserve their right, pursuant to 28 U.S.C.
§1446(b)(3), to serve a Notice to Remove this case back to Federal Court if it was determined at
a later date that damages did exceed $75,000. A copy of defendants’ Partial Opposition is
arinexed hereto as Exhibit “C”.

11, On November 4, 2019, this Honorable Court, through District Court Judge
Pamela K. Chen issued an Order adopting the report recommendations from Magistrale Mann
and remanded the case back to the Supreme Court, Kings County. A copy of said Order is
annexed hereto as Exhibit “D”.

12. Prior to District Court Judge Pamela K. Chen issuing the Order remanding the
case back to State Court, the defendants served upon plaintiff's original attorney, Bignell Law,
PLLC, a letter dated October 18, 2019, a copy of which is annexed hereto as Exhibit “E”,
requesting the plaintiff cither stipulate that their damages do not exceed the $75,000 threshold
for removal, or, in the alternative, provide copies of plaintiff's medical records, along with a
setilement demand if, in fact, the damages did exceed $75,000. There was no response to this
letter, as plaintiff simply ignored it, realizing that there was limited time to keep the case in
Federal Court as per Magistrate Mann’s Sua Spente Report and Recommendation.

13. On or about December 11, 2019, plaintiff's new attorney, Bryan Barenbaum,
Esq., from the Law Offices of Bryan Barenbaum, lsq., filed a Notice of Appearance and a
Consent to Change Attomey Stipulation, copies of which are collectively annexed hereto as
Exhibit “F”,

14. Thereafter, on December 12, 2019, plaintiffs new attorney, Mr. Barcnbaum,

responded, to our Demand for Damages, a copy of which is annexed hereto as Exhibit “G”,
wherein plaintiff demanded $400,000 in damages. 1 then spoke with Mr. Barenbaum who
advised that as a result of the accident which is the subject of this lawsuit, his client suffered a
knee injury which required arthroscopic surgery, and he verily believed that the case had a value
in excess of $75,000 and agreed that he would not object to the case being remanded back. to
lederal Court.

15, A prior application for the same relief was made to this Honorable Court seeking
removal on October 14, 2019, a copy of which is annexed hereto as Exhibit “H”.

16, On December 20, 2019, defendants filed an Amended Notice of Removal secking
that the case be removed from Supreme Court of New York, Kings County to the United States
District Court for Fastern District of New York, District Court Judge Pamela K. Chen issued an
Order dated December 23, 2019, advising the defendants to commence a new action. A copy of
said docket text Order is annexed hereto as Exhibit “I”.

17. The parties wrote to Judge Pamela K. Chen, dated January 23, 2020, a copy of
which is annexed hereto as Exhibit “J” requesting a conference so as to clarify what the court
meant that the defendants were to file a new action, By way of ECF, Judge Chen denied the
application and further advised the defendants to file a new Notice of Removal under a new Civil
Case Number. A copy of the docket text Order is annexed hereto as Exhibit “kK”.

18. This new Notice of Removal is being filed in accordance with District Court
Judge Chen’s docket text Orders of December 23, 2019 and January 24, 2020,

19. Defendants filed their original Amended Notice of Removal within thirty days
afier having received plaintiff's settlement demand of $400,000. Although more than thirty days
has now expired since plaintiff provided the settlement demand (Exhibit “G”) the amended

Notice of Removal, although rejected, was timely filed within thirty days of receiving plaintiff's
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 5 of 64 PagelD #: 5

demand.

WHEREFORE, defendants, WESTERN EXPRESS INC. and MICHAEL KEVIN
BUNJER, respectfully request that this action be removed from the Supreme Court of the State
of New York, County of Kings, to this Honorable Court, and that this Court assume jurisdiction
of this action and issue such further orders and processes as may be necessary to bring before it

all parties necessary for the trial.

Dated: January 27, 2020
New York, New York

Yours, ete,

RAVEN & KOLBE, LLP

 

Keith A. Raven (KR-8086)
Attorneys for Defendants
WESTERN EXPRESS INC.

and MICHAEL KEVIN BUNJER
126 East 56" Street, Suite 202
New York, New York 10022

Tel, (212) 759-7466

Fax (212) 759-0166

File No.: 861-099-01

TQ):

Law Offices of Bryan Barenbaum
Attomeys for Plaintiff
GLENDON CHARLES

2060 Eastern Pkwy

Brooklyn, New York 11207

Tel. (718) 421-1111
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 6 of 64 PagelD #: 6

EXHIBIT “A”
INDEX NO, 518598/2019
RECEIVED NYSCEI: 08/22/2019

   

FILEDT_KINGS COUN
NYSCEF poc. NO, 1

SUPREME COURT OF THE STATE OF NEW YORK = Index No.:

COUNTY OF KINGS

cree tenant eR Re eee eee x SUMMONS

GLENDON CHARLES,
Plaintiff designates Kings
County as the Place of Trial

Plaintiff,
Basis of venue is
-apainst- Plaintiff’s residence

WESTERN EXPRESS INC. and MICHAEL KEVIN Plaintiff resides at
BUNJER, ' 74 Williams Avenue
Brookiyn, New York
Defendants.

TO THE ABOVE NAMED DEFENDANT.

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of you answer on the Plaintiffs Attorney(s) within 20 days after the service of this summons,
exclusive of the day of service of this summons, or within 30 days after the service of this summons
is complete if this sumnions ig not personally delivered to you within the State of New York. In
ease of your failure to appear to answer, judgment will be taken against you by default for the
relief demanded in the complaint, togethey with the costs of this action,

Dated: Brooklyn, New York

August 20th, 2019
Yours, efe.,

JEP

BIGNELL LAW, PLLC.
Attorneys for Plaintiff

922 Saratoga Avenue
Brooklyn, New York 11212
Phone: (718) 345-3000
Fax: (718) 345-3100

Befendants’ Addresses:

WESTERN EXPRESS INC,
7135 Centennial Place
Nashville, Tennessee 37209

MICHAEL KEVIN BUNJER
816 Aztec Drive

Frederick, Maryland 21701
SEND TO YOUR INSURANCE COMPANY PROMPTLY

1 of 13
FILED: KINGS COUNTY © : AM INDEX NO. $16598/2019
Z 2 08/22/2019

NYSCEF boc. No. 1 RECEIVED NYSCEF:

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS
cay ngaceeneceneensveuuuscaunnananaeneraeenensiqenenaunnsamaunnanens x
GLENDON CHARLES,
Index No.;
Plamtay,
VERIFIED COMPLAINT
ragainst-
WESTERN EXPRESS INC. and MICHAEL KEVIN
BUNIER,
Defendants.
vceccacauserunryedusneusaenennyqunennsesdhunameecensuuuauaunae natin

Plaintiff, GLENDON CHARLES by his attorneys BIGNELL LAW, PLLC. complaining

of the defendants herein, respectfully alleges, upon information and belief, as follows:

AS AND FOR THE FIRST CAUSE OF ACTION ON BEHALF
OF PLAINTIFF, GLENDON CHARLES

 

{, ‘That at all times herein mentioned, plaintiff, GLENDON CHARLES was and still is a resident
of the County of Kings, City and State of New York.

4 ‘That at all times herein mentioned defendant, MICHAEL KEVIN BUNJER was and stil] ina
resident of the City of Frederick and State of Maryland.

3. That at all times herein mentioned, defendant, WESTERN EXPRESS INC, was and stil is a

domestic corporation duly organized and existing undet and by virtue of the laws of the State

of Tennessee.

4. That at all times mentioned herein, defendant, WESTERN EXPRESS INC. was and still is a
foreign corporation duly organized and existing ander and by virtue of the laws ofa state
other than the State of Tennessee but ficansed to do business within the State of Tennessce.

5 That at all times mentioned herein, defendant, WESTERN EXPRESS INC, Wag and is 4

business entity duly organized and existing pursuant to the laws of the Stale of Tenncasec.

2 0f 13
 

WithD: KiNGs COUNTY CLERK 0872272019 10:04 AM) INDEX NO, §18598/2019

NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 08/22/2019

6.

}Q.

12,

13,

14.

15.

That at all times mentioned herein, defendant, WESTERN EXPRESS INC. was and is a
business entity duly organized und existing pursuant to the laws of a state other than the Siate
of New York but doing business within the State of New York. |

That at all times mentioned herein, defendant WESTERN EXPRESS INC, was and ig 4
partnership duly organized and existing pursuant to the laws of the State of Tennessee.

‘That at all times herein mentioned, defendant WESTERN EXPRESS INC. was and stijl is a
limited ability company duly arganized and existing pursuant ta the laws of the State of
Tennessee,

Defendant, MICHAEL KEVIN BUNJER, was and is an agent, servant and/or employee of

defendant, WESTERN EXPRESS INC.

At all times hereinafter mentioned, defendant, MICHAEL KEVIN BUNJER, was acting

within the course and scope of his employment with defendant, WESTERN EXPRESS INC.

‘That at all times herein mentioned defendant, WESTERN EXPRESS INC. is liable under the

doctrine of respondent superior.

That at all times hereinafter mentioned defendant, WESTERN EXPRESS INC, was the owner
ofa 2016 International motor vehicle bearing Tennessee State Registration Number FI236H1Y.
Upon information and belief, that at all times and places hereinafler mentioned, the defendant,
MICHAEL KEVIN BUNJER, was the operator of (he aforesaid motor vehicle bearing
Tennessee State Registration Number Fi2ZG6HY.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. was the lessee of the aforesaid motor vehicle bearing Tennessee
State Registration Number F1236nY,

Upon information and belief, that at all tintes and places hereinafter mentioned, the defendant,

3 of 13
 

FILED: KINGS COUNTY CLERK 0 INDEX NO. 518598/2019

NYSCEF boc. NO. 1 RECEIVED NYSCEF: 06/22/2019

WESTERN EXPRESS INC, was the fessor of the aforesaid motor vehicte bearing Tennessee
State Registration Number FI23GHY,

16, Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC, maintained the aforesaid motor vehicle bearing Tennessee Slate
Registration Number FI2361TY,

17. Upon information and belief, that at all tinves and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC, managed the aforesaid motor vehicle bearing Tennessee State
Registration Number FIZ36HY,

18, Upon information and belief, that al all times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. controlled the aforesaid motor vehicle bearing Tennessee State
Repistration Number FI236HY.

19, Upon information and belief, that af all limes and places hereinafter mentioned, ihe defendant,
WESTERN EXPRESS INC. inspected the aforesaid motor vehicle bearing Tennessee State
Registration Number F1236HY.

20, Upon information and belief, that ai all times and places hereinatter mentioned, the defendant,
WESTERN EXPRESS INC, repaired the aforcsaid motor vehicle bearing Tennessee State
Reuistration Number PT2IGHY.

2). That on March 7th, 2019, and at all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNIER operated the aforementioned motor vehicle with the express permission of the
defendant, WESTERN EXPRESS INC.

42. Thaton Mareh 7th, 2019, and at all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNIJER operated the aforementioned motor vehicle with the express consent of the

defendant, WESTERN EXPRESS INC.

4 of 43
FILED: KINGS COUNTY CLERK INDEX NO, 518998/2019

NYSCEF DOC, NO. 1 RECEIVED NYSCEF: O8/22/2013

93. That on March 7th, 2019, and at all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNIER operated the aforementioned motor vehicle with the express knowledge of the
defendant, WESTERN EXPRESS INC.

24, That on March 7th, 2019, and al all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the implied permission of the
detendant, WESTERN EXPRESS INC.

25. 'Thaton March 7th, 2019, and at all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the implied consent of the
defendant, WESTERN EXPRESS INC.

26. That on March 7th, 2019, and at all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the implied knowledge of the
defendant, WESTERN EXPRESS INC.

27. Upon information and belief, that a all Umes and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER, was the lessce of the aforesaid motor vehicle bearing Tennessee
Stale Repisteation Number FI236HY,

28, Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNIER, was the lessor of the aforesaid motor vehicle bearing Tennessee
State Repisiration Number FI236HY,

29, Upon information and belicf, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER, maittained the aforesaid motor vehicle bearing Tennessee Slate
Registration Number F123671Y.

30. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,

MICHAEL KEVIN BUNJER, managed the aforesaid motor vehicle bearing Tennessee State

5 of 13
 

 

(FILED: KINGS COUNTY CLERK 08722/2019 10:04 AM) INDEX NG, $46598/2019

NYSCBr pac, NO. 1 RECEIVED NYSCEF: 08/22/2018

Registration Number F123617Y.

31. Upon information and belief, that at al] times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNIER, controlled the aforesaid motor vehicle bearing Tennessee State
Registration Number F1236L1Y.

32. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNIJER, inspected the afovesaid motor vehicle bearing Tennessee State
Registration Number FE236HY.

33. Upon information and belief, that at all times and pluces hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER, repaired the aforesaid motor vehicle bearing Tennessee State
Registration Number F'1236HY.

34, Upon information and belief, that at all times and places hereinafter mentioned, the plaintiff
was an operaior of a motor vehicle bearing New Jersey State Registration Number NGOMJS.

35, That at all times and places hereinafter mentioned, Glenmore Avenue, in the County of Kings,
City and State of New York, was and siill tg a public street/highway in commen use of the
residents of the City and State of New York and others,

46. That on March 7th, 2019, plaintiff, GLENDON CFIARLES, was lawiully and properly
operating a motor vehicle at the above-mentioned location.

37. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER wes solely responsible for the proper and prudent operation,
management, maintenance and contro! of his aforeanid motor vehicle.

38. That on March 7th, 2019, at the aforementioned location, (he aforesaid moter vehicle owned
by defendant, WESTERN EXPRESS INC. and operated by defendant, MICHABL KEVIN

BUNJER struck the motor vehicle operated by plaintiff.

6 of 13
INDEX NO, 5185998/2013
RECEIVED NYSCEF: 08/22/2019

FILED:
NYSCEF DOC. NO. 1

sea

 

39, That on March 7th, 2019, at the aforementioned location, the aforesaid motor vehicle owned
by defendant, WESTERN EXPRESS INC. and operated by defendant, MICHAEL KEVIN
BUNJER came into contact with the motor vehicle operated by plaintiff,

40. ‘That on or about March 7th, 2019, at approximately 7:31 PM the subject motor vehicle awned
by defendant, WESTERN EXPRESS INC., operated, managed, maintained, controlled,
inspected and repaired by defendant, MICHAEL KEVIN BUNJER violently collided and
came in contact with a motor vehicle operated, managed, maintained, controlled, inspected and
yepaired by plaintiff causing the plaintiff to sustain serious and permanent injuries as
hereinafter alleged,

41. That as a result thereof, the plaintiff, was cuused to sustain severe and serious injuries.

42. That the aforesaid occurrence was caused by reason of the carelessness, recklessness and
negligence of the defendant, MICHAEL KEVIN BUNJER, in operation, maintenance,
management and control of his aforesaid automobile without any negligence on the part of the
plaintiff contributing thereto.

43, That the plaintiff's said injuries and damages were caused by the reckless, carelessness and

négligence of the defendant, MICHAEL KEVIN BUNJER, in negligent operation of the
aforesaid motor vehicle, without any fault of negligence on the part of the plaintiff contributing
thereto in any manner, and gaid injuries are severe and permanent,

44, That ag a result of the aforesaid occurrence, the plaintiff, was rendered sick, sore, lame and

disabled and has remained so sinee the said occurrence. He has sustained nervous shock and
coutinues to suffer mental anguish and great physical pain. He has been compelled to undergo
medicat aid, treatment and attention and expand money andl incur obligations far physicians’

services, medical and hospital expenses for the care and treatment of his injuries; and upon

7 of 13
 

(fILED: KINGS COUNTY CLERK 08/22/2019 10:04 AM INDEX NO, 519598/2019

NYSCEP DOC. NO. 1 RECEIVED NYSGEF; 08/22/2019

 

information and belief, he will be compelled to expend additional sums of money and incut
further obligations in the future for additional physicians’ services, medical and hospital
expenses for the further care and trealment of his injuries. He has been incapacitated from
atiending to his usual duties, functions, occupations, vocations and avocations, and in other
ways he was damaged, and upon information and belief may be so incapacitated in the future
and will suffer pecuniary losses.

45, That the plaintiff, GLENDON CHARLES, sustained serious injuries and economic Joss greater
than basic economic loss as to satisfy the exceptions of Sections 5102 and 5104 of the
Insurance Law,

46. Upon information and betief, that this action falls within one or more of the exceptions
chunciated in Section 1601 and 1602 of the New York CPLR.

47, That plaintiff is not seeking to recover any damages for which plaintiff has been reimbursed
by no-fault insurance and/or for which no-fault insurance is obligated to reimburse plaintiff,
Plaintiff is only seeking to recover those damages not recoverable through no-fault insurance
under the facts and circumstances in this action,

48, The plaintiff was caused to sustain and incur medical bills and out-of-pocket expenses in a suit

which exceeds the jurisdictional limitations of all lower courts which would otherwise have
jurisdiction over this action.
49, That by reason of the foregoing, plaintiff, GLENDON CHARLES, has been damaged in the
sum which exceeds the jurisdictional limitations of all lower courts which would otherwise have

jurisdiction over this action.

AS AND FOR THE SECOND CAUSE OF ACTION ON BEHALF

&@ of 13
(FILED: KINGS COUNTY CLERK 0872272079 10:04 AM INDEX NO.
1

51A598/2019
KECELVED W¥SCEE: 08/22/2015

NYSCEP DOC, NO.

5G.

ot,

52.

53,

54,

5a,

24,

OF PLAINTIFF, GLENDON CHARLES

The plaintiff, GLENDON CHARLES, repeats, reiterates and realleges each and every
allegation contained in Paragraphs “1” through “49” inclusive, of the first cause of action,
with the same force and effect, as if more fully set forth herein at length.

The defendant, WESTERN EXPRESS INC., negligently failed to evaluate, inspect, inquire
into and review defendant, MICHAEL KEVIN BUNJER driving record prior to hiring /
retaining him.

The defendant, WESTERN EXPRESS INC., negligently failed to periodically review and
evaluate defendant, MICHAEL KEVIN BUNJER driving record prior to hiring / retaining
him.

The defendant, WESTERN EXPRESS INC., negligently failed to train, instruct and supervise
the defendant, MICHAEL KEVIN BUNJER regarding the operation of a motor vehicle,

The defendant, WESTERN EXPRESS INC., negligently entrusted the aforesaid motor
vehicle to the defendant, MICHAEL KEVIN BUNIJER.

‘That at all times as stated herein upon information and belief defendant, WESTERN

EXPRESS INC, negligently entrusted 2016 International motor vehicle bearing Tennessee

State Registration Number FI2Z36HY to defendant, MICHAEL JCEVIN BUNJER in that
defendant, WESTERN EXPRESS INC. possessed special knowledge concerning a

characteristic or condition peculiar to defendant, MICHAEL KEVIN BUNJER that rendered

his use of the vehicle unreasonably dangerous, at the time and place stated herein.

The aforesaid occurrence and resulting injuries to the plaintiff, GLENDON CHARLES due

solely to the carclessness, recklessness and negligence of the defendants without any fault

or wrongful doing on the part of the plaintiff contributing thereto.

9 of 14
INDEX NO. 5186596/2019
RECEIVED NYSCEF: 08/22/2018

 

(FITED: WaNGs COUNTY CLERK 08/22/2019 10; 04 AM

WYSCEP Doc. No. 1

87, The aforesaid occurrence and resuiting injuries to plaintiff, GLENDON CHARLES wore duc
to the carelessness, recklessness and negligence of the defendants.

$8, Defendants, their agents, servants, licensees and employees, were negligent, careless and
reckless in the ownership, operation, management, maintenance, repair, supervisiott,
training, inquiry, instruction, entrustment, use and contral of the aforesaid vehicle(s) and
were otherwise negligent, careless and reckless wnder the cizcumstances then and there
prevailing.

80. Defendant WESTERN EXPRESS INC,, their agents, servants, licensees and employees,
were negligent, careless and reckless in the hiring, retenlion, evaluation, supervision,
training, inquiry, instruction of defendant, MICHAEL KEVIN BUNJER whe wag
unqualified, incompetent, and/or negligent and careless, and were otherwise negligent,

careless and reckless under the circumstances then and there prevailing.

WHEREFORE, the plaintiff, GLENDON CHARLES, demands judgment against the
defendants, WESTERN EXPRESS INC. and MICHAEL KEVIN BUNJER, in an amount which
exceeds the jurisdictional limitations of all lower courts which would otherwise have jurisdiction
over this action: together with the interest, costs and disbursements.

Dated: Brooklyn, New York

August 20th, 2019
Yours ete.,
LY...

Attorneys for Plaintiff

922 Saratoga Avenue
Brooklyn, New York 11212
Phone: (718) 345-3000

Pax: (718) 345-3100

1Q of 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 17 of 64 PagelD #: 17

if . §1a6oe/2g19
FILED: KINGS CO COUNTY CLERK Oe/2e/2019 TOr04 AM) INDEX WO, 318

NYSCEF pot, NO. RRCEIVED NYSCEF: 08/22/2015

 

WESTERN EXPRESS INC.
7135 Centennial Place
Nashville, Tennessce 37209

MICHAEL KEVIN BUNJER

816 Aztec Drive
Frederick, Maryland 21701

1a of 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 18 of 64 PagelD #: 18

TY CLERK INDEX NO. $18598/2019
SH BOG’ wot ~ REGEIVED N¥SCEF: 08/22/2019

NYSCEF Doc, KO, 1

 

VERIINICATION

STATE OF NEW YORK)
ote poten SS!
COUNTY OF Af AOD)

   

£6X he piiithin action. I have read the foregoing Pie ek
«and know the contents thereof, The content is true to my fun

knowledge except as to matters therein stated to be alleged uport information, and belief,
and’ as to those matters I believe thei to be true,

Ch ales

  

Sworn before me this

ELLEN [COGAN
Commissioner of Deeds
Ofty of New York - No, 211147

Curt. Miled tn Kinga Court
Comm. Expires Aug. 1, 200

 

1a of 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 19 of 64 PagelD #: 19

FILED? KINGS COUNTY CLERK 0872272019 10:04 AM INDEX No. $18598/2019

NYSCEF DOG, NG, 1 RECBIVED NYSCEF: 08/22/2013
o : ' 1

Index No.:
SUPREME COURT OF THE STATE OF NEW YORK
eee NS encentneenenstntetennenente x
GLENDON CHARLES,
Plaintiff,
~against -
WESTERN EXPRESS INC, and MICHAEL KEVIN
BUNJER,
Defendants,
ocene stuuuneregane¢usmenenernencssuceseenestauumeaseuenenreasnanuewanny “

 

SUMMONS AND VERIMED COMPLAINT

 

BIGNELL LAW, PLLC.
Attorneys for Plaintiff
922 Saratoga Ayenue
Brooklyn, New York 11212
Phone: (718) 345-3000
Fax: (718) 345-3100

13. of 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 20 of 64 PagelD #: 20

EXHIBIT “B”
Case 1:19-cv-05790-PKC-RLM Document5 Filed 10/15/19 Page 1 of 3 PagelD #: 25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x

GLENDON CHARLES,

Plaintiff,

REPORT AND
- against - RECOMMENDATION

WESTERN EXPRESS INC. and MICHAEL 19-CV-5790 (PEC)
KEVIN BUNJER,

Defendants.

nanan "

 

 

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

Defendants Western Express Inc. and Michael Kevin Bunjer (“defendants”) removed
this personal injury action to this Court on October 14, 2019, on the ground that the parties are
citizens of different states and the amount in controversy exceeds $75,000. See Notice of
Removal (Oct. 14, 2019), Electronic Case Filing Docket Entry (“DE”) #1. Under 28 U.S.C,
§ 1447(c), a federal court may sua sponte remand an action at any time for a lack of subject
matter jurisdiction. See Mitskovski vy. Buffalo & Fort Brie Pub, Bridye Auth., 435 F.3d 127,
133 (2d Cir, 2006); Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 643-44 (2d Cir. 1993);
28 U.S.C, § 1447(c). The party seeking removal to federal court bears the burden of
establishing that the requirements for diversity jurisdiction have been met. See Mehlenbacher
vy. Akzo Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000), The amount in controversy is
evaluated “on the basis of the pleadings, viewed at the time when defendant files the notice of
removal.” Wurtz v. Rawlings Co., LLC, 761 F.3d 232, 239 (2d Cir. 2014).

Pursuant to 28 U.S.C, § 1446(b), the notice of removal must be filed within thirty days

after the defendant has received a copy of the complaint or after receipt by the defendant of a
Case 1:19-ev-05790-PKC-RLM DocumentS Filed 10/15/19 Page 2 of 3 PagelD #: 26

document “from which it may first be ascertained” that the action is removable, See 28
U.S.C. § 1446(6). In the instant action, the complaint served on defendants dovs not contain
an ad damnum and defendants do not cite to any allegation in the complaint to demonstrate that
plaintiff seeks damages in excess of $75,000. See Notice of Removal § 10.

To be sure, plaintiff alleges in the complaint that he “sustain[ed] serious and permanent
injuries” and “was rendered sick, sore, jame and disabled and has remained so since the said
occurrence.” See Complaint (“Compl.”) 99 41, 44 (attached as Ex. A to Notice of
Removal), Nevertheless, these boilerplate allegations do not establish that the amount im
controversy suffices to support diversity jurisdiction. See Perez v. Smith, 19-CV-2085
(RID), 2019 WL 2372497, at “1 (E.D.N.Y. June 3, 2019); Walker v, Rodgers, No. 15 CV
07376 (PKC)(MDG), 2016 WL 236223, at *2 & n.2 (E.D.N.Y. Jan. 19, 2016); Valente v.
Garrison from Harrison LLC, No. 15-cv-6522 (DLIXMMDG), 2016 WL. 126375, at «?
(E.D.N.Y, Jan. 11, 2016). Nor is the monetary threshold for diversity jurisdiction satisfied
by the allegation that plaintiff has been damaged in an amount that “exceeds the jurisdictional
limits of all lower courts,” Compl. 949: the jurisdictional limitation of the lower civil courts
of New York is $25,000, See Valente, 2016 WL 126375, at *1.

Where, as here, “the jurisdictional amount is not clearly alleged in the plaintiff's
complaint, and the defendant's notice of removal fails to allege facts adequate to establish that
the amount in controversy exceeds the jurisdictional amount, federal courts lack diversity

jurisdiction as a basis for removing the plaintiff's action from state court.” Lupo vy. Human
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 23 of 64 PagelD #: 23
Case 1:19-cv-05790-PKC-RLM Document5 Filed 10/15/19 Page 3 at 3 PagelD #: 27

Affairs Int'l, Inc., 28 F.3d 269, 273-74 (2d Cir. 1994). Therefore, this Court respectfully
recommends that the action be remanded to the Supreme Court of New York, Kings County.
Any objections to this Report and Recommendation must be filed with the Honorable
Pamela K. Chen on or before October 29, 2019. Failure to file objections in a timely manner
may waive a right to appeal the District Court order. See 28 U.S.C. § 636(5)(1); Fed. R.
Civ. P, 6(a)(1), 72(b)(2); Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008),
SO ORDERED.

Dated: Brooklyn, New York
October 15, 2019

Is/ oan LL, Wann

ROANNE L. MANN
CHIEF UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 24 of 64 PagelD #: 24

EXHIBIT “C”
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORE.

 

eee ee eee *
GLENDON CHARLES, | Civil No.t 19-cv-05790-PKC-RLM
Plaintiff(s), , DEFENDANTS”
PARTIAL OPPOSITION
-against- : TO REMANDING OF CASE
BACK TO STATE COURT
WESTERN EXPRESS INC., and MICHAEL
KEVIN BUNIER,
Defendant(s). ;
wee ee eee ne eee eee eee x

KEITH A. RAVEN, an attorney duly admitted to practice law before the Courts of the
State of New York, as well as the United States District Court for the Eastern District, declares
the following to be true urider penalty of perjury:

1, Your affirmant is a member of the law firm of RAVEN & KOLBE, LLP,
attorneys for defendants, WESTERN EXPRESS INC., and MICHAEL KEVIN BUNJER,
(hereinafter reforred to as “defendants”), in the above entitled action.

2. Defendants originally removed this matter to the United States District Court for
the Eastern District of New York, pursuant to 28 U.S.C. §1332, §1441 and §1446.

3, This Honorable Court issued a sua sponte report and recommendation on October
15, 2019, recommending that the action be remanded back to the Supreme Court, Kings County,
and that any objections were to be filed no later than October 29, 2019.

4. While your affirmant certainly understands the Court’s position that at this early
stage the plaintiff's damages may not exceed $75,000, but your affirmant did have in its
possession the Police Report, which shows that the plaintiff was, in fact, injured as a result of the

accident and taken away by ambulance from the scene.
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 26 of 64 PagelD #: 26

5, Nevertheless, if, in fact, the case is remanded back to the Supreme Court, Kings
County, it be respectfully submitted that after receipt of plaintiff's Response ta defendants’
Demand for damages, and Response to Demand for plaintiff's medical records and injuries, that
defendants reserve the right, pursuant to 28 U.S.C, §1446(b)(3) to serve a Notice to remove the

case to this Honorable Court if warranted.

WHEREFORE, the above is respectfully submitted to this Honorable Court for

consideration.

Dated: October 21, 2019
New York, New York

Yours, etc,

RAVEN & KOLBE, LLP
LI. fe

ante ‘A. ‘Raven (KR mee O*~*~CS*S
Attomeys for Defendants
WESTERN EXPRESS INC,

and MICHAEL KEVIN BUNJER
126 Bast 56" Street, Suite 202
New York, New York 10022

Tel. (212) 759-7466

Fax (212) 759-0166

File No.; 861-099-01

By:

 

TO:

BIGNELL LAW, PLLC
Attorneys for Plaintiff
GLENDON CHARLES
922 Saratoga Avenue
Brooklyn, New York 11212
Tel, (718) 345-3000

Fax (718) 345-3100
AFFIDAVIT OF SERVICE BY ECF

STATE OF NEW YORK}
} aa:
COUNTY OF NEW YORK )

Yvonne C, Maida, being duly sworn, deposes and says:

l. That she is an employee in the office of RAVEN & KOLBE, LLP, attomeys
herein.

a That deponent is not a party to the action or proceeding, is over eighteen (18)
years of age, and resides in Brooklyn, New York,

3, That on October 21, 2019, she filed via ECF and served the within copy of the
DEFENDANTS’ PARTIAL OPPOSITION TO REMANDING OF CASE BACK TO
STATE COURT upon:

BIGNELL LAW, PLLC
922 Saratoga Avenue
Brooklyn, New York 11212

omit] by depositing a true copy of the same securely in a postpaid wrapper, in a Post Office Box
regularly maintained by the United States Government directed to the above-mentioned parties at
their respective address above, that this being the address within the State designated by thet for
the purpose upon the preceding papers in this action or the place where they then kept an office,
between which place, there hen was and now is a regular communication by mail.

/ YVONNE C, MAIDA

   

* at

étary Public, State of New Yoy
No. 01805056568
Qualified in Kings County
Commission Expires 3-4-22
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 28 of 64 PagelD #: 28

EXHIBIT “D”
Full docket text;

ORDER ADOPTING REPORT AND RECOMMENDATION: The Court has reviewed and adopts in its
entirety the Honorable Roanne L.. Mann's [5] Report & Recommendation, recommending remand of the
action. Defendants filed a partial objection, noting that they are in possession of a police report
confirming that Plaintiff was injured as a result of the accident, However, information about Plaintiff's
injuries does not suftice to establish the amount in controversy required for federal subject matter
jurisdiction. See Valente v. Garrison From Harrison LLC, No, 15-CV-6522 (DLT) (MDG), 2016 WL
126375, at *2 (E.D.N.Y. Jan. 11, 2016), The Court finds that the Report & Recommendation is neither
"glearly erroneous" nor "contrary to law." See 28 U.S.C. § 636(b)(1); Fed, R. Civ. P. 72(0). Therefore, a3
recommended, this action is hereby remanded to New York State Supreme Court, Kings County, under
Index No. $18598/2019. Ordered by Judge Pamela K. Chen on 11/4/2019. (Shi, Yi Qing)

 

 

 

 

i
i

 

Transaction Receipt
it e/12/2019 16:41:36

PACER Karaven4709 Client Cade:
= — “
. . |Search Pee
Description: jjHistory/Documents criteria: PKC-RLM

Lira stnmarrerr—ed
a ll RD

Pues: ! Cost: | 6.19

 

rly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 30 of 64 PagelD #: 30

EXHIBIT “E”
 

RAVEN & KOLBE, LLP

ATTORNEYS AT LAW

   

RT
eG

126 EAST 56TH STREET
SUITE 202
NEW YORK, NEW YORK 10022
TELEPHONE: (212) 759-7466
FACSIMILE: (272) 759-0166

www ravenkalhe com

 

 

 

October 18, 2019

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED

#7008 1830 0002 8504 2390

BIGNELL LAW, PLLC
92? Saratoga Avenuc
Brooklyn, New York 11212

Re: Glendon Charles v. Western Express Inc. and Michael Kevin Bunjer

USC: Bastern District of New York Civil No.: 19-Cv-05790-Pke-Rlm
Qur File No.: &61-099-01

Dear Counselors,
As you know, my firm represents the defendants in the above matter.

As you are also probably aware, the Magistrate Judge has remanded this case back to
State Court in light of the fact that there is no evidence that your client’s mjuties are worth more
than $75,000.

In light of the above, we are requesting that you cither stipulate that your client’s
damages do not exceed the $75,000 threshold for removal or, in the alternative, if your client’s
injuries do, in fact, exceed the $75,000 threshold, please provide your client’s medical records
along with a settlement demand.

Thank you for your time and attention to this matter.
Very truly yours,

RAVEN & KOLBE, LLP

LM”
Kel

KAR/ym ith A. Raven
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 32 of 64 PagelD #: 32

EXHIBIT “F”
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 33 of 64 PagelD #: 33

(FILED: KINGS COUNTY CLERK 12/11/2019 08:29 PM) INDEX NO. 518598/2019
NYSCEF pec. NO. 7 RECEIVED NYSCEF: 12/11/2019

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF KINGS
no ehansstnwnmnnnnnn aman “ : «MX Index No,: 518598/19
GOLENDON CHARLES,
NOTICE
Plaintiff, OF APPEARANCE
“~against-

WESTERN EXPRESS INC,
and MICHAEL KEVIN BUNJER,

Defendants,
easly autiuwne nee eeen enmen dase seam ee sameeren misnineaenuaresenmnnratseemaran X

PLEASE TAKE NOTICE, that the undersigned appears herein as Counsel for
Plaintiff in place of Bignell Law, PLLC.

Dated: December 1], 2019
Brooklyn, NY

LL

Bryan Barenbaum, Esq.
Attorney for Plaintiff

2060 Easter Parkway
Brooklyn, New York 11207
(718) 421-1111

lof 2
 

(PILED: KINGS COUNTY CLERK 12/12

NYSCEF pac. NO. 7

O19 08:29 Fh INDEX NO. 518598/2019

PERCEIVED NYSCER: 12/11/2018

SUPREME COURT OF THE STATE OF NEW YORK.

COUNTY or KINGS

 

x

 

 

vedere ane ore ape

GLENDON CHARLES

against

WESTERN EXPRESS INC., et al efendant(s).

errr rep np ee ae ee

Plaintifi(s),

Index No, 218598/19

CONSENT
TO CHANGE
ATTORNEY

It is hereby consented that BRYAN BARENBAUM, ESQ, at 2060 EASTERN PARKWAY,
BROOLKYN, NY 11207, be substituted as attorney(s} of record for the undersigned party in the
above-entitled action in place and stead of the undersigned attorney(s) as of the date hereof.

I “ | /
Dated: (0/2 off

STATE OF NEW YORE  )
} 38.1
COUNTY OF KINGS )

CCMA ES

GLENDON CHARLES

ee

   

wer et

By: Christopher Bignell,
Bignell Law, PLLC
Outgoing Attorney

 

y:
Law Offices of Bryan Barenbaum, ESQ
Incoming Attorney

2014 before me personally came GLENDON

CHARLES to me known, and known to me to be the same person described in who executed the
foregoing consent and acknowledged to me that he executed the same.

Notary Public

2 of 2
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 35 of 64 PagelD #: 35

EXHIBIT “G”
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 36 of 64 PagelD #: 36

INDEX NO. STRSU8/2019

 

(PILED, KINGS COUNTY CLERK {2/12/2019 12:48 PM

NYSCEP Moc. WO, 8 RECEIVED N¥Scee: 12/12/2029

SUPREME COURT OF THE STATE OF NEW YORK.

COUNTY OF KINGS
penne nied epau ene ee eed eee nee enaeme ee en eam eam eS X Index No.: 518598/19
GLENDON CHARLES,
Response to

Plaintiff, Damages Demand
-agaittst-
WESTERN EXPRESS INC.,
and MICHAEL KEVIN BUNJER,

Defendants,
cconuuus py eyecuuawedsanene rcs cuuta peer suuuuseeeneen nn tiaeannennesnnnne ae x

Pjease be advised that Plaintiff at this time demands $400,000.00.

Dated: December 12, 2019
Brooklyn, NY

LIE

Bryan Barenbaum, Esq.
Attorney for Plaintiff

2060 Eastern Parkway
Brooklyn, New York 11207
(718) 421-1111

lj of 2
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 37 of 64 PagelD #: 37

GLLED: KINGS COUNTY CLERK 1271272019 12:48 PM TNDEX RO. 819590 /2029

MYSCEE OOO, NO. 8 RECELVEO NYSCHF: 12/12/2019

 

ATTORNEY’S AFFIRMATION OF SERVICE

STATE OF NEW YORK — }
} gs.

COUNTY OF KINGS }

1, Bryan Barcnbaum, a licensed NYS attorney, the undersigned, affirm and say;
] am not a party to the action, am over 18 years of age and reside in New York.

On 12/12/19, I served the within Response

To:

Raven & Kolbe, LLP

126 East 56" Street, Suite 202

New York, NY 10022

The attorneys for defendant(s) at the address designated for that purpose, by depositing a

true copy of same enclosed in a postpaid, properly adduced wrapper, in a post office —
official depository under the exclusive care and custody of the United States Postal

Service within the State of New York.
LL

Bryan Barenbaum, Esq.

Zof 2
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 38 of 64 PagelD #: 38

EXHIBIT “H”
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

eee ee ee ee ee Kx
GLENDON CHARLES, : Civil No. «ove
Plaintiff(s), : NOTICE OF REMOVAL
-against-
WESTERN EXPRESS INC., and MICHAEL
KEVIN BUNJER, :
Defendant(s).
ww ee ae ee x

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

PLEASE TAKE NOTICE# defendants, WESTERN EXPRESS INC. and MICHAEL
KEVIN BUNJER, by and through its undersigned counsel, pursuant to 28 U.8.C, §§ 1332, 1441,
and 1446, respectfully submit this Notice of Removal of this action from the Supreme Court of
New York, County of Kings, in which this action is pending, to the United States District Court
for the Eastern District of New York, being the district embracing the place where the action is
pending, In support of this Notice of Removal, defendants state as follows:

1, On or about August 22, 2019, plaintiff filed a lawsuit in the Supreme Court of the
State of New York, County of Kings, under Index No.; 518598/2019. A true and complete copy
of plaintiff's Summons and Complaint is attached hereto and made a part hereof as Exhibit “A”,

2. Plaintiffs Summons and Complaint was served on defendant, WESTERN
SXPRESS INC.,, via Secretary of State of New York on or about September 17, 2019.

3, Plaintiff, GLENDON CHARLES, is a resident and domiciliary of the County of

Kings, City and State of New York.
4, Defendant, WESTERN EXPRESS INC., is a Tennessee corporation,

5. Defendant, MICHAEL KEVIN BUNIJER, is a resident and domiciliary of the
State of Maryland.

6. This Notice of Removal is timely filed: thirty (30) days have not elapsed since
defendant first received a copy of plaintiffs Summons and Complaint 28 U.S.C, $1446(b).

7. A copy of this Notice of Removal will be filed with the Clerk of the Supreme
Court of the State of New York, County of Kings, and served on all parties as required by 28
U.S.C. §1446(d),

&, This Court has original jurisdiction over this action because there is complete
diversity between the parties under 28 U.S.C, §1332(a), and this action is removable to this
Court pursuant to 28 U.S.C. $1441 (a)-(b).

9, There is complete diversity of citizenship between the plaintiff and the defendants
in this action because plaintiff alleges that he is a resident of the County of Kings, State of New
York; defendant WESTERN EXPRESS INC, is a corporation in the State of Tennessec; and
defendant MICHAEL KEVIN BUNJER is a citizen of the State of Maryland; see Exhibit A at
Summons, and Second and Third Js of plaintiff's Complaint,

10. Furthermore, the amount in controversy exceeds $75,000, exclusive of interests,
costs and attomeys’ fee,

11, No prior application for the same or similar relief has been made to this or any
other Court.

WHEREFORE, defendants, WESTERN EXPRESS INC, and MICHAEL KEVIN
BUNGJER, respectfully request that this action be removed from the Supreme Court of the State

of New York, County of Kings, to this Honorable Court, and that this Court assume jurisdiction
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 41 of 64 PagelD #: 41

of this action and issue such further orders and processes as may be necessary to bring before it

all parties necessary for the trial,

Dated: October 14, 2019
New York, New York

Yours, ete,

RAVEN & KOLBE, LLP

By: en
Keith A. Raven (KR-8086)
Attorneys for Defendants
WESTERN EXPRESS INC,
and MICHAEL KEVIN BUNJER
126 Hast 56" Street, Suite 202
New York, New York 10022
Tel. (212) 759-7466
Fax (212) 759-0166
File No.: 861-099-0]

TQ:

BIGNELL LAW, PLLC
Attomeys for Plaintiff
GLENDON CHARLES
922 Saratoga Avenue
Brooklyn, New York 11212
Tel. (718) 345-3000

Fax (718) 345-3100
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 42 of 64 PagelD #: 42

EXHIBIT “A”
FILED: KINGS COUNTY CLERK : INDEX NO, $18598/2019

NYSCEF BOC, NO, 1 RECEIVED NYSCEF: 08/22/2019

SUPREME COURT OF THE STATE OF NEW YORK — Index No.:

COUNTY OF KINGS

wvinuenaetenasneremenncnnanenenenteauacennenserenrantunennnne nists xX SUMMONS

GLENDON CHARLES,
Plaintiff designates Kings
County as the Place of Trial

Plaintiff,
Basis of venue is
against Plaintiff's residence

WESTERN EXPRESS INC. and MICHAEL KEVIN Plaintiff resides at
BUNJER, 74 Williams Avenue
Brooklyn, New York

Defendants,

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of your answer on the Plaintiffs Aitorney(s) within 20 days after the service of this summons,
exclusive of the day of service of this summons, or within 30 days after the service of this summons
is complete if this summons is not personally delivered to you within the State of New York. tn
case of your failure to appear to answer, judgment will be taken against you by default for the
relief demanded in the complaint, together with the costs of this action.

Dated: Brooklyn, New York
August 20th, 2019
Yours, ete.,

LED

BIGNELL LAW, PLLC.
Attorneys for Plaintiff

02? Saratoga Avenue
Brooklyn, New York 11212
Phone: (718) 345-3000
Fax: (718) 345-3100

Defendants’ Addresses:

WESTERN EXPRESS INC,
7135 Centennial Plice
Nashville, Tennessee 37209

MICHAEL KEVIN BUNJER
$16 Aztec Drive

Frederick, Maryland 21701
SEND TO YOUR INSURANCE COMPANY PROMPTLY

lo of 13
PILED: AE NGS. COUNTY CLERK $ 10:04 AM INDEX NO. 510598/2019

NYSCEF Doc. RECEIVED NYSCEF: 08/22/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

cuey anrsiewaguducecenens prqusacnansnecnennbinamenusuaneensenmeanens x
GLENDON CTARLES,
Index No.:
Plaintiff,
VERIFIED COMPLAINT
~against-
WESTERN EXPRESS INC. and MICHAEL KEVIN
BUNJER,
Defendants,
_eeuuustueserenrurreceteectsuunaversigautuasteennernmemennssnnuuin x

Plaintiff, GLENDON CHARLES by his attorneys BIGNELL LAW, PLLC. complaining
of the defendants herein, respectfully alleges, upon information and belief, as followa:

AS AND FOR THE FIRST CAUSE OF ACTION ON BEHALF
OF PLAINTIFF, GLENDON CHARLES

1. That at all times herein mentioned, plaintiff, GLENDON CHARLES was and still is a resident
of the County of Kings, City and State of New York,

That at ull times herein mentioned defendant, MICHAEL KEVIN BUNJER was and still is a

ha

resident of the City of Frederick and State of Maryland.

4. That at al! times herein mentioned, defendant, WESTERN EXPRESS INC, was and still is a
domestic corporation duly organized and existing under and by virtue of the laws of the State
of Tennessee,

4. That at all times mentioned herein, defendant, WESTERN EXPRESS INC, was and still is a
foreign corporation daly organized and existing under and by virtue of the laws of a state
other than the State of Tennessee but licensed to do business within the State of Tennessee.

5, That at all times mentioned herein, defendant, WESTERN EXPRESS INC, Was and isa

business entity duly organized and existing pursuant to the laws of the State of Tennessee.

2 or 13
FILED. KINGS COUNTY CLERK” 08/227201» 10:04 Ab)

NYSCHF DOC. NO. 1

&,

10,

11.

12.

14.

 

Tuoex WO. $48598/2015
RECEIVED NYSCEF: 08/22/2013

That at al} times mentioned herein, defendant, WESTERN EXPRESS INC, was and isa
business entity duly organized and existing pursuant to the laws of a state other than the Slate
of New York but doing business within the State of New York. |

That at all times mentioned herein, defendant WESTERN EXPRESS INC. was and is a
partnership duly organized and cxisting pursuant to the laws of the Stale of Tennessee.

That at all times herein mentioned, defendant WESTERN EXPRESS INC, was and stil] is a
limited Hability company duly organized and existing pursuant to the laws of the State of
Tennessee.

Defendant, MICHAEL KEVIN BUNJER, was and is an agent, servant and/or employee of

defendant, WESTERN EXPRESS INC,

At all times hereinafter mentioned, defendant, MICHAEL KEVIN BUNJER, was acting

within the course and scope of his employment with defendant, WESTERN EXPRESS INC.

That at ai! times herein rnentioned defendant, WESTERN EXPRESS INC. is liable under the
doctrine of respondent superior.

That at all times hereinafter mentioned defendant, WESTERN EXPRESS INC. was the owner

of a 2016 International motor velilele bearing Tennessee State Registration Number F1236/1Y,

. Upon information and belief, that at all times and places hereinafier mentioned, the defendant,

MICHAEL KEVIN BUNIER, was the operator of the aforesaid motor vehicle bearing
Tennessee State Registraion Number F1236RY.

Upon information and belief, that at all tines and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. was the lessee of the aforesaid motor vehicle bearing ‘Tennessee

State Registration Number FIZ36HNY,

. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,

4d of 13
TNDEX WO. §18598/2019
RECEIVED NYsceF: 08/22/4019

   

FILED? KINGS COUNTY CLERK 08/22/2015 10:04 AM
i

NYSCEF Doc. NO, J

WESTERN EXPRESS INC. was the lessor of the aforesaid motor vehicle bearing Tennessee
Stave Registration Number F1236HY.

16, Upon information and belief, that at al] times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. maintained the aforesaid motor vehicle bearing Tennessee State
Registration Nurnber FI2361TY.

17. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC, managed the aforesaid motor vehicle bearing Tennessee State
Registration Number PI23611Y,

18. Upon information and belied, that at all times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. controlled the aforesaid motor vehicle bearing Termessee Siate
Registration Number FR236HY.

19, Upon information and beltef, that al all Limes and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. inspected the aforesaid motor vehicle bearing Tennessee State
Registration Number Fi236l1Y.

20. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
WESTERN EXPRESS INC. repaired the aforesaid motor vehicle bearing Tennessee Sate
Registration Number FIZI61Y.

21. That on March ‘7th, 2019, ard at all times hereinafter mentioned defendam, MICHAEL KEVIN
BUNIER operated the aforementioned motor vehicle with the express permission of the
defendant, WESTERN EXPRESS INC,

37. That on March 7th, 2019, and at all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the express consent of the

defendant, WESTERN EXPRESS INC.

4 of 13
FTTED. KINGS COUNTY CLERK 0872272019 10:04 AM INDEX NO, 518590/2019

NYSCEF pOCc. NO. 1 RECEIVED Wyscer: 08/22/2013

   

53. That on March 7th, 2019, and al all times hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the express knowledge of the
defendant, WESTERN EXPRESS INC.

44, That on March 7th, 2019, and at all times hereinafter mentioned defendant, MICHABL KEVIN
BUNIER operated the aforementioned motor vehicle with the implied permission of the
defendant, WESTERN EXPRESS INC.

25, That on March 7th, 2019, and at all tines hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the implied consent of the
defendant, WESTERN EXPRESS INC.

96, That on March 7th, 2019, and at all umes hereinafter mentioned defendant, MICHAEL KEVIN
BUNJER operated the aforementioned motor vehicle with the implied knowledge of the
defendant, WESTERN EXPRESS INC,

27. Upon information and belief, that af alf limes and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER, was the lessee of the aforesaid motor vehicle bearing Tennessee
Stale Registration Number FI236HY.

28. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNTER, was the lessor of the aforesaid motor vehicle bearing Tennessee
State Registration Number FI23GHY.

29, Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER, maintained the aforesaid motor vehicle bearing Tennessee State
Registration Number FIZ3GHY.

30, Upon information and belief, that at all times and places hereinafter mentioned, the defendant,

MICHAEL KEVIN BUNJER, manaped the aforesaid motor vehicle bearing Tennessee State

5 of 13
FILED: RINGS COUNTY CLERK INDEX NO. BLOS9B/2079
08 f2a/2019

NYSCHF BOC. NO, 7 RECEIVER NYSCEY:

Registration Number Fl PAGITY,

31. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNJER, controlled the aforesaid motor vehicle bearing Tennessee State
Registration Number F1236HY.

32. Upon information and belief, that at al! times and places hereinafter mentioned, the defendant,
MICHAEL KEVIN BUNIJER, inspected the aforesaid motor vehicle beating Tennessee State
Registration Number F123GHY,

33. Upon information and belief, that at all times and places hereinafier mentioned, the defendant,
MICHAEL KEVIN BUNIER, repaired the aforesaid motor vehicle bearing Tennessee State
Registration Number F1236HY.

34, Upon information and belief, that at all times and places hereinafter mentioned, the plaintiff
wag an operator of a motor vehicle bearing New Jersey State Registration Number N6OJ/S.

35, That at all times and places hereinafier mentioned, Glenmore Avenue, in the County of Kings,
City and State of New York, was and still is a public street/highway in canunon use of the
residents of the City and State of New York and others,

36. That on March 7th, 2019, plaintiff, GLENDON CHARLES, was lawtully and properly
operating a motor vehicle at the above-mentioned location.

37, Upon information and belief, that at af] times and places hereinafier mentioned, the defendant,
MICHAEL KEVIN BUNJER was solely responsible for the proper and prudent operation,
management, maintenance and contral of his afuresaid motor vehicle,

38. That on March 7th, 2019, at the aforementioned location, the aforesaid motor vehicle owned
by defendant, WESTERN EXPRESS INC. and operated by defendant, MICHAEL KEVIN

BUNIJER struck the motor vehicle operated by plaintiff,

6 of 13
 

FILED: KINGS” COUNTY CLERK 0872272019 10:04 aM INDEX NO. 518598/2019
No, 1

NYSGCEF boc. RECEIVED NYSCEF; 08/22/2014

39. That on March 7th, 2019, at the aforementioned location, the aforesaid motor yehicle owned
by defendant, WESTERN EXPRESS INC. and operated by defendant, MICHAEL KEVIN
BUNJER came into contact with the motor vehicle operated by plaintiff.

40. That on or about March 7th, 2019, at approximately 7:31 PM the subject motor vehicle owned
by defendant, WESTERN EXPRESS INC., operated, managed, maintained, controlled,
inspected and repaired by defendant, MICHAEL KEVIN BUNJER violently collided and
came in contact with a motor vehicle operated, managed, maintained, controlled, inspected and
repaired by plaintiff causing the plaintiff to sustain serious and permanent injuries as
hereinafter alleged.

4]

That as a result thereof, the plaintiff, was caused to sustain severe and serious injuries.

42. That the aforesaid occurrence was caused by reason of the carelessness, recklessness and
negligence of the defendant, MICHAEL KEVIN BUNJER, in operation, maintenance,
management and control of his afovesaid automobile without any negligence on the part of the
plaintiff comributing thereto.

43, That the plaintiff's said injuries and damages were caused by the reckless, carelessness and

negligence of the defendant, MICHAEL KEVIN BUNJER, in negligent operation of the
aforesaid motor vehicle, without any fault of negligence on the part of the plaintiff contributing
thereto in any manner, and said injuries are severe and permanent.

44. That as a result of the aforesaid occurrence, the plaintiff, was rendered sick, sore, lame and
disabled and has remained so sinee the said occurrence. He has sustained nervous shock and
continues to suffer mental anguish and great physical pain. He has been compelled to undergo
medical aid, treatment and attention and expaiid money and incur obligations for physicians’

services, medical and hospital expenses for the care and treatraent of his injuries; and upon

7 of 43
 

FILED. KINGS COUNTY CLERK 0872272019 T0:04 AM) INDEX NO, 528898/2019

SYSCEF poc, NO. 1 RECEIVED NYSCEF: 08/22/2018
information and belief, he will be compelled to expend additional sums of money and incur
further oblipations in the future for additional physicians’ services, medical and hospital
expenses for the further care and treatment of his injuries. He has been incapacitated from
attending to his usual duties, functions, occupations, vocations and avocalions, and in other
ways he was damaged, and upon information and belief may be so incapacitated in the future
and will suffer pecuniary losses.

45, That the plaintiff, GLENDON CHARLES, sustained serious injuries and ceonomic Joss greater
than basic economic joss as to satisfy the exceptions of Sections 5102 and 5104 of the
Insurance Law,

46, Upon information and belief, that this action falls within one or more of the exceptions
cnunciated in Section 1601 and 1602 of the New York CPLR.

47, That plaintiff is not seeking to recover any damages for which plaintiff has been reimbursed
by no-fault insurance and/or for which no-fault insurance is obligated to reimburse plaintiff.
Plaintiff is only sceking to recover those damages not recoverable through no-fault insurance
under the facts and circumstances in this action,

48, The plaintiff was caused to sustain and incur medical bills and out-of-pocket expenses in a sun
which exceeds the jurisdictional limitations of all lower courts which would otherwise have
jurisdiction over this action,

49. That by reason of the foregoing, plaintiff, GLENDON CHARLES, has been damaged in the

sum which exceeds the jurisdictional limilations of all lower courts which would otherwise have

jurisdiction over this action,

AS AND FOR THE SECOND CAUSE OF ACTION ON BEHALF

Boof 13
 

ITED KINGS COUNTY CLERR 08/22/2019 10,04 AM INDEX NO. 518598/2019

NYSCEP DOC, NO. 1.

50

51.

32,

oa.

34,

35

a6.

RECEIVED NYSCEF: 00/22/2018

OF PLAINTIFF, GLENDON CHARLES

. The plaintiff, GLENDON CHARLES, repeats, rejierates and realleges cach and every
allegation contained in Paragraphs “)” through “49” inclusive, of the first cause of action,
with the same force and effect, as if more fully set forth herein at length.

The defendant, WESTERN EXPRESS INC., negligently failed to evaluate, inspect, inquire
into and review defendant, MICHABL KEVIN BUNJER driving record prior to hiring /
retaining him.

The defendant, WESTERN EXPRESS INC., negligently failed to periodically review and
evaluate defendant, MICHAEL KEVIN BUNJER driving record prior to hiring / retaining
him.

The defendant, WESTERN EXPRESS INC., negligently failed to train, instruct and supervise
the defendant, MICHAEL KEVIN BUNJER regarding the operation ofa motor vehicle,
The defendant, WESTERN EXPRESS INC., negligently entrusted the aforesaid motor
vehicle to the defendant, MICHAEL KEVIN BUNJER,

_ ‘That at all times as stated herein upon information and belief defendant, WESTERN
EXPRESS INC, negligently entrusted 2016 International motor vehicle bearmg Tennessee
State Registration Number F1236HY to defendant, MICHAEL KEVIN BUNSER in that
defendant, WESTERN EXPRESS INC. possessed special knowledge concerning 4
characteristic or condition peculiar to defendant, MICHABL KEVIN BUNJER that rendered
his use of the vehicle unreasonably dangerous, at the time and place stated herein,

The aforesaid occurrence and resulting injuries to the plaintiff, GLENDON CHA RLES due
solely to the carelessness, recklessness and negligence of the defendants without any fault

or wrongful doing on the part of the plaintiff contributing thereto,

9 of 13
FILED: KINGS COUNTY ERE INDEX NO, 516598/2013

—

WYSCEF boc. NO. 1 RECEIVED NYSQEF: 04/22/2019

$4 The aforesaid occurrence and resulting injuries to plaintiff, GLENDON CHARLES were due

to the carelessness, recklessness and negligence ofthe defendants.

58. Defendants, their agents, servants, licensees and employees, were negligent, careless and
reckless in the ownership, operation, management, maintenance, repair, supervision,
ivaining, inquiry, instruction, entrustiment, use and control of the aforesaid velicle(s} and
were otherwise nepligent, careless and reckless under the circumslances then and there
prevailing,

59. Defendant WESTERN EXPRESS INC., their agents, servants, licensees and employees,
were negligent, careless and reckless in the hiring, retention, evaluation, supervision,
taining, inquiry, instruction of defendant, MICHAEL KEVIN BUNJER who was
unqualified, incompetent, and/or negligent and careless, and were otherwise negligent,

careless and reckless under the circumstances then and there prevailing.

WHEREFORE, the plaintiff, GLENDON CHARLES, demands judgment against the
defendants, WESTERN EXPRESS INC, and MICHAEL KEVIN BUNJ ER, in ag amount which
exceeds the jurisdictional limitations of all lower courts which would otherwise have jurisdiction
over this action: together with the interest, costs and disbursements.

Dated: Brooklyn, New York
August 20th, 2019
Yours ate.,

7

BIGNELE AW, PLLC.
Attorneys for Plaintiff

922 Saratoga Avenue
Brooklyn, New York 11212
Phone: (718) 345-3000
Fax: (718) 345-3100

 

1Q af 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 53 of 64 PagelD #: 53

TER at NO. Ad 2019
TILED: KINGS COUNTY CLERK 08/22 19 10; 64 INDEX NO. 518598/
NYSCchr fac. NO. 1

 

REGRIVED NYSCEF: 08/22/2019

WESTERN EXPRIESS INC,
7135 Centennial Place
Nashville, Tennessee 37209

MICHAEL KEVIN BUNJER
816 Aztec Drive
Frederick, Maryland 21701

L1 of 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 54 of 64 PagelD #: 54
ENDEX NO. $19598/2019

ELDRED: KINGS © EY CLERK _ _ RECEIVED NYSCEF: 06/22/2019

NYSCEF DOC. NO. 7

VERIFICATION

STATE OF NEW YORE.)
JSS:

COUNTY OF _ #4055

I, the ee being duly sworn depose an fay: )

- } ;
‘rh Gh he yiithin action, [ have read the foregoing eit? ok on
ort BE Oe... and know the contents thereof The content is true to my cwa

knowledge except as to matters therein stated to be alleged upon information and belief,
and’as to those matters I believe them to be true.

Sworn before me this

F og JP

LEN COGAN
Commissioner of Deady
City of New York - No. 211247

Curt, Filed in Kings Count
Comm, Exptres Ate i, 2D

 

 

12 of 13
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 55 of 64 PagelD #: 55

 

 

t tNDRK NO. 518598/7019
FILED 7 KINGS COUNTY CLERK 00/22/2019 10:07 AM) " 5
NYSCEP noc. NO, 1 a RRCHIVED NYSCEF: 04/22/2041‘
Index No.;

SUPREME COURT OF THE STATE OF NEW YORK

COUNTYOFKINGS nee x
GLENDON CHARLES,

Plainuff,

~against -

WESTERN EXPRESS INC. and MICHAEL KEVIN
BUNJER,

Defendants.
veeeeryduuusanerenerciuuenn nnn niinins see me americas wae emtr ae eum naan x

 

SUMMONS AND VERIFIED COMPLAINT

 

BIGNELL LAW, PLLC.
Attorneys for Pialntitf
922 Saratoga Avenue
Brooklyn, New York 11212
Phone: (718) 345-3000
Fax: (718) 345-3100

13 of 13
AFFIDAVIT OF SERVICE BY MAIL

STATE OF NEW YORK —}
ss.

COUNTY OF NEW YORK )
Nelida M. Lamboy-Perez, being duly sworn, deposes and says:

1, That she is an employee in the office of RAVEN & KOLBE, LLP, attorneys
herein,

2. That deponent is not a party to the action or proceeding, is over eighteen (18)
years of age, and resides in Queens, New York.

3, That on October 14, 2019, she filed via ECF and served the within copy of the
NOTICE OF REMOVAL AND EXHIBIT upon:

BIGNELL LAW, PLLC
922 Saratoga Avenue
Brooklyn, New York 11212

by depositing a true copy of the same seourely in a postpaid wrapper, in a Post Office Box
regularly maintained by the United States Government directed to the above-mentioned parties at
their respective address above, that this being the address within the State designated by them for
the purpose upon the preceding papers in this action or the place where they then kept an office,
between which place, there then was and now is a regular communication by mail.

CP yra

NELIDA M. LAt OY-PEREZ

=

  

Sworn to before me this
14th day of October,

f Ly, sn OY if

Loft odney
Ndiary/Public, State of New Y¢rk
No. 01R05056568

Qualified in Kings County
Commission Expires 3-4-22

   
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 57 of 64 PagelD #: 57

EXHIBIT “I”
2712020 Case 1:20-cv-00454-ERE9tS CLG RT CF BUARREA 7 PO! Baye SP RBA BEeID #: 58

Fall docket text:

ORDER: This action having prematurely been filed and subsequently dismissed, should the defendants wish to
proceed with notice of removal they must file a new federal case. Ordered by Judge Pamela K. Chen on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| PACER Service Center
Transaction Receipt |
| 01/27/2020 15:47:02 |
i “TT
i ACER karaven4d 709 Client Code:
Login:

eT aes HSeareh 1:19-ev-05790-PKC-
Description: ||History/Documents Criteria: RLM
Bittable Cost: 0.10
Pages: . |

 

 

 

 

 

 

 

 

 

 

 

hitps://ecf nyed uscourts gov/egi-bin/MistOachry. pt? 1912970084 1887-1, ShawDktTxl, 1-0-439925--38-

W41
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 59 of 64 PagelD #: 59

EXHIBIT “J”
 

 

RAVEN & KOL.BE, LLP
nm ATTORNEYS AT LAV

ee 126 EAST 56TH STREET
i SUITE 202
NEW YORK, NEW YORK 10022

 

 

TELEPHONE: (212) 759-7466
FACSIMILE: (212) 759-0166

www. ravenkelba.com

January 23, 2020

VIA ECE

United States District Court
Baslern District of New York
295 Cadman Plaza East
Brooklyn, NY 11201

Attn: District Court Judge Pamela K. Chen

Re: Glendon Charles v. Western Express Inc. and Michael Kevin Bunjer
USDC Eastern District of New York
Civil No.: 19-cv-05790-PKC-RLM
Our File No.: 861-099-01

Dear Judge Chen:

My firm represents the defendants, Western Express Inc. and Michael Kevin Bunjer in the
above matter.

Plaintiff and defendants’ counsel are jointly requesting a conference regarding this matter
in light of the Court’s most recent Order entered on December 23, 2019, (Docket Text, wherein
Your Honor issued an Order providing “This action having prematurely been filed and subsequently
dismissed, should the defendants wish to proceed with notice of removal they must file a new
federal case.”

As the Court may be aware, defendants, after receiving plaintiff's settlement demand of
$400,000, filed an Amended Notice of Removal providing a copy of the settlement demand
indicating that the damages were in excess of $75,000.

In speaking with plaintiff’s attorney, Mr. Barenbaum, we were unsure how to proceed since
it was the plaintiff who commenced this action and not the defendants. We would simply request
a conference and/or clarification as to the circumstances under which a new action should be
commenced, There is an action pending in the Supreme Court, Queens County, once the case was
remanded back to State Court. In addition, there is no way for the defendants to commence an
action.
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 61 of 64 PagelD #: 61

It should also be noted that plaintiff's counsel consents to the removal in light of complete
diversity and damages in excess of $75,000 subject to the Court's approval.

We would respectfully request a conference at any time convenient to the Court.

Thank you for Your Honor’s time and attention to this matter.

KAR/ym

Co:

Bryan Barenbaum, Esq.
Attorney for Plaintiff

2060 Eastern Parkway
Brooklyn, New York 11207
(718) 421-111)
(barenbaumesq@ginail.com)

 

Very truly yours,

RAVEN & KOLBE, LEP
a

ee os ta
a se ee 2 ml

Keith A. Raven
Case 1:20-cv-00454-EK-JO Document1 Filed 01/27/20 Page 62 of 64 PagelD #: 62

EXHIBIT “K”
172712020 Case 1:20-cv-00454- esa Digiel elves et: RIB br Er 7/ Poser? BS BFUA PR EeID #: 63

Full docket text:
ORDER: The parties' [8] request for a conference is denied. If Defendants wish to proceed with removal,

Defendants shall file a notice of removal under a new docket number. Ordered by Judge Pamela K. Chen on
1/24/2020. (Shi, Yi Qing)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACER Service Center |
| _ Transaction Receipt ; |
| O1/27/2020 15:47:15 |

i vr
E AC ER karaven4 709 Client Code:
Login: .
cautaetnee Wate seared 1:1 9-0v-05790-PKC-
Desei iption: ||History/Dacuments Criteria: RLM
Billable Cost: 0.10
Pages: .

 

 

 

 

 

 

 

 

 

 

 

 

https ://eei nyad uscourts.goviegi-bin/HistDocQry. pl? 1912970084 1857-L_ShowDkiTxt_1-0-439926-45-
AFFIDAVIT OF SERVICE BY MAIL
STATE OF NEW YORK —)
) 88.:

COUNTY OF NEW YORE. )

Nelida M. Lamboy-Perez, being duly sworn, deposes and says:

1. That she is an employee in the office of RAVEN & KOLBE, LLP, attorneys
herein,
2. That deponent is not a party to the action or proceeding, 1s over cighteen (18)

years of age, and resides in Queens, New York,

3. That on January 27, 2020, she filed via ECF and served the within copy of the
NOTICE OF REMOVAL AND EXHIBITS upon:

Law Offices of Bryan Barenbaum
2060 Eastern Pkwy
Brooklyn, New York 11207

by depositing a true copy of the same securely in a postpaid wrapper, in a Post Office Box
regularly maintained by the United States Government directed to the above-mentioned parties at
their respective address above, that this being the address within the State designated by them for
the purpose upon the preceding papers in this action or the place where they then kept an office,
between which place, there then was and now is a regular communication by mail.

 

AEN Ss Ong
NELIDA M. AMBOY-PEREZ
Sworn to before me this
27th day of January, 2020

  

 

Keith A, Raven
Notary Public, State of New York
Reg. No. 0O2RAG011105
Commission Expires 08-03-23
